ORDER

PER CURIAM.
After a jury trial, Donavan Tate (“Appellant”) was convicted of robbery in the first degree, in violation of Section 569.020,1 and accompanying armed criminal action, in violation of 571.015. On appeal, Appellant argues the trial court erred in overruling his objection to Detective Treis’ testimony that the person in the Boost Mobile robbery surveillance video was the same person in the Fresh Image surveillance video.
We have reviewed the briefs of the parties and the record on appeal. We find the trial court did not abuse its discretion in *266admitting Detective Treis’ testimony. The trial court’s ruling was not clearly against the logic of the circumstances or so unreasonable it indicated a lack of careful consideration. In addition, Appellant suffered no prejudice. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 30.25(b) Mo.R.Crim. P. (2012).

. All Statutory references are to RSMo. (2000), unless otherwise stated.